Judgment and order reversed and new trial granted, costs to abide the event, upon the ground that the evidence was not sufficient to warrant the submission to the jury of the width of the [step on which plaintiff fell as a question or specification of negligence, and that the evidence was not sufficiently clear to warrant the jury in finding that the doors, if open folded, as defendant evidently designed them to be, would be a proximate cause of the accident, and that this defendant is not hable for the negligence of the lessee in leaving such doors open beyond the half exposed when folded. Jenks, P. J., Carr, Mills, Rich and Putnam, JJ., concurred.